Case: 2:18-cr-00199-EAS Doc #: 57 Filed: 09/24/20 Page: 1 of 3 PAGEID #: 267

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 2:18-cr-199
v. JUDGE EDMUND A. SARGUS, JR.
DARNELL A. REEVES,
Defendant.

OPINION AND ORDER

The instant matter is before the Court for consideration of a motion to withdraw a plea of guilty
filed by Defendant Darnell Reeve’s (“Defendant”). (ECF No. 52). The Government responded in
opposition to Defendant’s motion. (ECF No. 53). Defendant’s request to withdraw is, therefore, ripe for
review.

Defendant plead guilty to one count of tracking heroin in violation of 21 U.S.C. § 841(a)(1).
Thereafter, the Court accepted Defendant’s plea, and it also requested a presentence report from the U.S.
Probation Office (“USPO”). (ECF No. 33). The USPO recommended a 240-month sentence based on
certain heroine related overdose deaths that had occurred. Defendant moved to withdraw his guilty plea,
claiming that any reference to an overdose death at this juncture is a violation of his plea agreement. (ECF
No. 52 at 5-7).

Federal Rule of Civil Procedure 11(d) governs the standard for withdrawal of a guilty
plea. The rule states in pertinent part that:

A defendant may withdraw a plea of guilty or nolo contendere:
(1) before the court accepts the plea, for any reason or no reason; or

(2) after the court accepts the plea, but before it imposes sentence if:

(A) the court rejects a plea agreement under 11(c)(5); or
Case: 2:18-cr-00199-EAS Doc #: 57 Filed: 09/24/20 Page: 2 of 3 PAGEID #: 268

(B) the defendant can show a fair and just reason for requesting the
withdrawal.
Fed. Rule Crim. P. 11(d).

The defendant carries the burden of proving that withdrawal of his guilty plea is justified
and the matter is left to the sound discretion of the Court. United States v. Alexander, 948 F.2d
1002, 1003-4 (6th Cir. 1991). Pursuant to FRCP 11(d)(2)(B), as applicable to the instant matter,
the Defendant must show a “fair and just reason” to withdraw his guilty plea under the current
circumstances. Rule 11(d) is designed “to allow a hastily entered plea made with unsure heart and
confused mind to be undone, not to allow a defendant to make a tactical decision to enter a plea,
wait several weeks, and then obtain a withdrawal if he believes that he made a bad choice in
pleading guilty.” Alexander, 948 F.2d at 1003.

The Sixth Circuit has provided a non-exclusive list of factors, considered in the totality of
circumstances, which guide a district court in determining whether to allow a defendant to
withdraw his guilty plea:

(1) the amount of time that elapsed between the plea and the motion to withdraw it;

(2) the presence or absence of a valid reason for the failure to move for withdrawal

earlier in the proceeding;

(3) whether the defendant has asserted or maintained his innocence;

(4) the circumstances underlying the entry of the guilty plea;

(5) the defendant’s nature and background;

(6) the degree to which the defendant has prior criminal experience with the

criminal justice system; and

(7) potential prejudice to the government if the motion to withdraw is granted.
Case: 2:18-cr-00199-EAS Doc #: 57 Filed: 09/24/20 Page: 3 of 3 PAGEID #: 269

United States v, Bashara, 27 F.3d 1174, 1181 (6th Cir. 1994),

“The factors listed in Bashara are a general, non-exclusive list and no one factor is
controlling.” United States v. Bazzi, 94 F.3d 1025, 1027 (6th Cir. 1996). “The relevance of each
factor will vary according to the circumstances surrounding the original entrance of the plea as
well as the motion to withdraw.” United States v. Haygood, 549 F.3d 1049, 1052 (6th Cir. 2008).

On August 10, 2020, the Court held a hearing on Defendant’s motion to withdraw his plea. (ECF
No. 54, 55). For the reasons stated during the hearing, the Court denied Defendant’s motion, explaining
that there was no fair and just reason to withdraw the guilty plea. For the aforementioned reasons,

Defendant’s motion to withdraw is DENIED. (ECF No. 52).

IT IS SO ORDERED.

Q- XA-J0A0 Kz

DATED EDMOND». SARGUS, JR.
U ATES DISTRICT JUDGE
